455 S.E.2d 103 (1995)
216 Ga. App. 557
WILKIE
v.
The STATE.
No. A95A0661.
Court of Appeals of Georgia.
March 8, 1995.
Donald L. Hudson, Jr., Lawrenceville, for appellant.
*104 Daniel J. Porter, Dist. Atty., Karen E. Reed, Asst. Dist. Atty., Lawrenceville, for appellee.
BIRDSONG, Presiding Judge.
Ronald Steve Wilkie appeals his conviction for theft by receiving stolen property, obstruction or hindering a law enforcement officer, fleeing or attempting to elude a police officer, and reckless driving. His sole enumeration of error contends the State failed to prove his guilt beyond a reasonable doubt and the evidence is insufficient to sustain his conviction of theft by receiving. Held:
On appeal the evidence must be viewed in the light most favorable to the verdict, Wilkie no longer enjoys the presumption of innocence, and this court determines the sufficiency of the evidence, but does not weigh the evidence or judge the credibility of the witnesses. Grant v. State, 195 Ga.App. 463, 393 S.E.2d 737. In this case, a police officer testified that while patrolling in his police car he was alerted to be on the lookout for a stolen truck. Later, after the truck passed him, he gave chase with his emergency lights flashing, and at high rates of speed through a residential neighborhood until the truck stopped and the driver fled into nearby woods. Although Wilkie was not apprehended until days later, the police officer positively identified Wilkie as the person who drove the stolen truck on the night in question and who fled from the truck at a location the officer later learned was near the home of Wilkie's parents. Considered in the light most favorable to the jury's determination, we conclude that this evidence was sufficient for a rational trier of fact to find that Wilkie was guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560.
Judgment affirmed.
JOHNSON and SMITH, JJ., concur.